Citation Nr: 0727909	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD


C. C. Dale, Associate Counsel  


INTRODUCTION

The veteran had active duty service from November 1963 to 
September 1966.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
PTSD and declined the veteran's petition to reopen a claim 
for service connection for hepatitis.  The Board notes that 
the veteran submitted a January 2005 notice of disagreement 
in which he limited his appeal to the denial of service 
connection for PTSD.  As such, the claim for service 
connection for PTSD is the only matter before the Board.  


FINDINGS OF FACTS

1.  All development action to fairly adjudicate the veteran's 
claim for service connection for PTSD has been accomplished.  

2.  The veteran does not have a current diagnosis of PTSD. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In this case, through an October 2004 letter, the RO provided 
notice to the veteran regarding the information and evidence 
needed to substantiate a claim for service connection, as 
well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  He 
was also provided with notice compliant with Dingess/Hartmann 
in September 2006 that informed him of evidence needed to 
evaluate disabilities and determine effective dates. 
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive the Dingess type notice until after the January 2005 
decision on appeal, thus the Board finds that a timing error 
has occurred as to these elements.

VCAA notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007). 

Even though notice as to disability ratings and effective 
dates was not provided to the veteran until the September 
2006 letter, the Board finds that such error is not 
prejudicial to the veteran because in light of the denial of 
the claim for service connection for PTSD being decided in 
the instant decision, any question as to the appropriate 
effective date or disability rating to be assigned is 
rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran and that the current record is 
sufficient to adjudicate the claim.  The RO has made numerous 
attempts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim, including obtaining 
medical records identified by the veteran.  The record 
includes service medical records and personnel records.  

The veteran has been afforded a November 2004 VA examination 
in connection with his claim and an opinion has been 
obtained.  The Board notes the veteran's assertion from his 
September 2005 substantive appeal that the VA examination was 
essentially inaccurate and not properly conducted; however, 
the Board disagrees.  The examination report reflects that a 
detailed history was obtained directly from the veteran as to 
his present complaints, medical history, alcohol and drug 
history, and military history.  The examiner conducted a 
thorough mental status examination and explained his 
diagnosis with sufficient rationale and basis.  The Board 
notes that the examiner did not have the claims file for 
review; however, "[t]he Court has never decided that in every 
case, a medical examiner must review all prior medical 
records before issuing a medical opinion or diagnosis."  
Snuffer v. Gober, 10 Vet.App 400, 404 (1997).  In this case, 
the Board notes that the claims file contained no psychiatric 
reports or findings of a psychiatric disability.  Thus, a 
review of the claims file would not have added anything to 
the examiner's report.

Moreover, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Turning to the record, in a September 2004 statement, the 
veteran contends that he suffers from PTSD stemming from an 
in-service incident where he fatally hit a young boy while 
driving an army truck.  The veteran's service medical records 
do not show that the veteran had complaints or was treated 
for any mental illness during active duty service.   

As a threshold matter, it must be established that the 
veteran has a current diagnosis of PTSD.  Although the Board 
has carefully considered the veteran's recounting of his 
stressful experience while driving an army truck, there is 
not sufficient evidence that he is currently diagnosed with 
PTSD.  The November 2004 VA examination report detailed the 
veteran's present complaints, medical history, alcohol and 
drug history, and military history.  The examination report 
also reflected results of a thorough mental status 
examination.  During the mental status examination, the 
examiner noted that the veteran was "very tremulous" and 
that there was "alcohol on his breath."  In the report, the 
examiner diagnosed the veteran with "anxiety disorder with 
features of post-traumatic stress syndrome" and explained 
that he was "not very clear whether the patient has numbing 
of general responsiveness to validate a diagnosis of 
[PTSD]."  The examiner also noted that the veteran has a 
stable social and work history and that he has not sought any 
other psychiatric treatment.  The examiner's findings 
indicate that the veteran did not meet all of the criteria 
under DSM-IV to warrant a diagnosis of PTSD.  The Board 
emphasizes that VA regulations requires that a PTSD diagnosis 
meet the criteria of DSM-IV.  See DSM-IV 309.81(c); 38 C.F.R. 
§ 4.125(a) (2006).  The Board finds that the evidence of 
record does not show that the veteran currently suffers from 
PTSD within the DSM-IV criteria.  See id.  Without sufficient 
evidence of a current diagnosis of PTSD, the veteran's claim 
to service connection for PTSD must be denied.  Brammer v. 
Derwinski, 2 Vet. App. 223, 225 (1992).            

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for PTSD is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


